Citation Nr: 1047723	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder calcific 
tendonitis, bursitis, status post debridement.

2.  Entitlement to service connection for left wrist cellulitis.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for right hip bursitis.

5.  Entitlement to service connection for lumbosacral strain.

6.  Entitlement to service connection for a fungal disorder.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for left elbow lateral 
epicondylitis.

9.  Entitlement to service connection for right elbow lateral 
epicondylitis.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for chronic joint 
problems, claimed as due to undiagnosed illness or other 
qualifying chronic disability under 38 U.S.C.A. § 1117.

12.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977, June 
1979 to April 1987, and from November 1990 to July 1991, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.  He also had service in the Army 
Reserves.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

An appeal had also been initiated with respect to a claim of 
service connection for dry eye syndrome.  In a June 2007 rating 
decision, the RO granted service connection for bilateral dry eye 
syndrome.  Thus, that issue is not in appellate status.

In October 2010, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge at the 
RO.  A transcript of that hearing is of record.  At that time, 
the Veteran submitted additional evidence along with a waiver of 
RO review.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2010).

The Board decision herein dismisses the appeal with respect to 
the issues of entitlement to service connection for a fungal 
disorder, allergic rhinitis, and hypertension.  The remaining 
issues are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On October 8, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal with 
respect to the claims of entitlement to service connection for a 
fungal disorder, allergic rhinitis, and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran with respect to the claims of entitlement to service 
connection for a fungal disorder, allergic rhinitis, and 
hypertension are met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2010).  Withdrawal may be made by the veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204.

During the October 8, 2010, Board hearing, the Veteran requested 
withdrawal of the appeal with respect to the claims of 
entitlement to service connection for a fungal disorder, allergic 
rhinitis, and hypertension.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration with respect 
to these claims.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these claims, and they 
must be dismissed.


ORDER

The appeal with respect to the claims of entitlement to service 
connection for a fungal disorder, allergic rhinitis, and 
hypertension is dismissed.


REMAND

The Board finds that further development is required with respect 
to the remaining claims.

The Veteran contends that he injured his right shoulder, elbows, 
wrists, and right hip during service when he slipped and fell 
from an access ladder of a container.  In a September 2006 
statement, a fellow serviceman corroborated this incident.  The 
Veteran also contends that he injured his back during service in 
a motor vehicle accident, which is also corroborated by 
statements from fellow service members.  In addition, the service 
treatment records show complaints of mid upper back pain in 
August 1979.  At that time, the Veteran was diagnosed with a 
probable muscle sprain/strain and x-rays revealed an asymmetrical 
transitional vertebral body at S1 in May 1985.

Although the Veteran underwent a VA examination for his right 
shoulder, back, and left elbow in October 2005, the examiner did 
not provide an opinion as to whether any of these disabilities 
were related to service.  

The Veteran also contends that he has hearing loss due to his 
constant exposure to loud generators in service.  His service 
personnel records show that he served as a communications 
equipment operator from July 1974 to July 1977 and served with a 
transportation company from November 1990 to July 1991.

The record indicates that the Veteran currently has, or has 
symptoms of, a chronic disability with respect to each of the 
above disabilities.  In this regard, the Board observes that he 
is competent to report that he has pain in his joints and 
decreased hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Thus, the RO should afford him VA examinations to determine the 
nature and etiology of any hearing loss, as well as disabilities 
of the right shoulder, back, elbows, wrists, and right hip.  As 
the Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War, the examiner should also address 
whether the Veteran has an undiagnosed illness or other 
qualifying chronic disability under 38 U.S.C.A. § 1117.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the Veteran a VA 
orthopedic examination that addresses the 
nature, extent, onset, and etiology of any 
disabilities of the right shoulder, wrists, 
right hip, back, and elbows.  The claims 
folder should be made available and reviewed 
by the examiner.  

The examiner should discuss the Veteran's 
report of a continuity of symptoms and 
indicate whether it is at least as likely as 
not that any disabilities of the right 
shoulder, wrists, right hip, back, and elbows 
can be attributed to a known, medically 
explained, clinical diagnosis.  

If the examiner attributes any of the right 
shoulder, wrist, right hip, back, and elbow 
disabilities to a known, medically explained 
clinical diagnosis, he should state whether 
it is at least as likely as not that such 
disorder is related to or had its onset in 
service.  In doing so, the examiner should 
address the Veteran's report of a continuity 
of symptoms.  With respect to the right 
shoulder, wrists, right hip, and elbows, the 
examiner should address the corroborated 
incident of falling off an access ladder of a 
container.  With respect to the back, the 
examiner should address the corroborated 
incident of the motor vehicle accident.

If any the right shoulder, wrist, right hip, 
back, and elbow disabilities cannot be 
attributed to a known, medically explained 
clinical diagnosis, the examiner should so 
state.

The rationale for all opinions expressed 
should be provided.  If the examiner cannot 
respond without resorting to speculation, he 
should explain why a response would be 
speculative.

2.  The RO should afford the Veteran a VA 
audiologic examination to determine the 
nature, extent, onset, and etiology of any 
hearing loss.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, including 
an audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  

The examiner should comment on the Veteran's 
report of the onset and continuity of his 
hearing loss since service, and opine as to 
whether it is at least as likely as not that 
any hearing loss is related to or had its 
onset during service, particularly, to his 
report of in-service acoustic trauma.  

The rationale for all opinions expressed 
should be provided.  If the examiner cannot 
respond without resorting to speculation, he 
should explain why a response would be 
speculative.

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


